Beck, J.,
dissenting. — The application for the insurance contains a warranty that plaintiff is “the sole and undisputed owner” of the land and the property insured. Defendants insist that, as plaintiff held only a life-estate in the realty, this warranty is violated. It cannot be doubted that a tenant for life has an insurable interest in buildings situated on *206the land. Such an interest is held by lien-holders, and others holding an interest in the real estate less than the fee-simple title; and it has been held that a tenant for life may recover the sum insured, aud, at his option, apply it to rebuilding the property insured, or may retain the avails of the insurance. It may be that the remainder-man could, in equity, require the avails to be applied to rebuilding the property; and it may be that the tenant for life could recover on the policy no greater sum than his life-interest in the insured property is worth. See 1 Phil. Ins., §§ 349-351. But these questions as to the rights of the remainder-man, and the amount which the insured may recover, are not raised by the pleadings, and therefore cannot be considered in the case. Defendant pleads the life-estate of plaintiff as a full defense to the action, and does not in its answer set up that there was an over-insurance, and that plaintiff can recover no greater sum than the value of his interest. No evidence applicable to such defense was introduced, as no issue involving it is presented in the pleadings. Whatever is briefly said by counsel for defendant in their printed argument upon this point has no application to any issue of the case. The defendant having an insurable interest, the policy is not void for the reason that such interest was not greater than a life-estate. *
But is the declaration in the application that the insured is the “sole and undisputed owner” of the property insured false, and is plaintiff’s warranty therefore violated? An owner of property is one who owns it, who is the rightful proprietor, or who holds the legal and rightful title to it, whether in or out of possession. See Webst. Diet. The term does not refer to the extent, quantity, or nature of the interest in property, but to the numbers of owners of the interest. A. may hold the fee-simple title. He is the owner of the absolute estate. B. holds a life-estate. He owns the interest indicated by his tenure. Both are owners, and both hold legal and rightful titles. But the respective titles do not *207assure equal interests. A. owns an estate in perpetuity; B. an estate for life. Each, however, is called the owner. A life-estate is of greater dignity, at common law, than an estate for years, and the tenant for life has rights not held by a tenant for years, except under express provisions of the lease creating the tenancy. But surely both a tenant for a term of years and a tenant for life, each exercising full control of real estate, would be spoken of as the owners of the property held by them.
The language of the question asked by the defendant in the application of plaintiff cannot be understood as relating to the title or tenure of the plaintiff. It can only be understood as inquiring whether the plaintiff owned an interest in the property, — -not the nature and extent of that interest, — and whether any other person had property with him in that interest. In our opinion, the plaintiff’s answer that he is the sole owner of the property cannot be regarded as false. See Eland. Ins., 299.
This case is distinguished from Davis v. Iowa State Ins. Co., 67 Iowa, 494, by the fact that the interest of the assured in the property covered by the policy was required to be made known in that case, whether such interest was a leasehold or other interest not absolute. The applicant holding a life-estate stated that no person other than herself was interested in the property. This representation was untrue, for there was an interest in the property by another. Upon these grounds I dissent to the foregoing opinion of the majority of the court.